Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 21, 2019

                                     No. 04-18-00697-CV

                                       Lois S. CANTU,
                                          Appellant

                                               v.

                            Chad HANCHEY and Alyka Hanchey,
                                      Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVCN-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
        After we granted Appellees’ first and second motions for extensions of time to file the
brief, Appellees’ brief was due on February 15, 2019. See TEX. R. APP. P. 38.6(b), (d). On
February 18, 2019, Appellees filed a third motion for an extension of time to file the brief and
the brief. See id. R. 10.5(b).
       Appellees’ motion is GRANTED. Appellees’ brief is deemed timely filed.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court